Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 04/05/2022, the following occurred: claims 1, 6, 9, 10 and 23 have been amended. Claims 4-5, 7, 15, 18, 19, 21, 25 and 26-51 have been canceled. 
Claims 1-3, 6, 8-14, 16-17, 20 and 22-24 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 3, 5-7, 10-14, 19 and 20-23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, 10-13, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760) and in further view of Bennett (US 2015/0019241).



REGARDING CLAIM 1
	Barnes discloses a computing platform comprising one or more processors configured to provide ([0012] teaches an informatics platform for integrated clinical care): a clinical case capture tool comprising ([0012] teaches an application interface that enables the integration of clinically relevant tools to provide patient specific references and a default display of relevant patient information customized for each clinical specialty and [0079] teaches an interactive ability to use relevant patient and clinical attributes as key words to auto-populate clinical trials specific to a patient (interpreted by examiner as clinical capture tool)): (i) a software module for presenting a plurality of selectable clinical case templates, each template comprising a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values ([0111] teaches that the informatics platform can provide interfaces (interpreted as the software module), utilities and tools to permit users, e.g., medical personnel, to retrieve and visualize the data and information in the database and teaches a tool that can generate a visual timeline of patient events (interpreted by examiner as the selectable clinical case templates) that can be filtered by department, procedure or other similar filtering parameter (interpreted by examiner as a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values) to obtain only the patient events of interest. [0111] also teaches a search engine that can provide for automated and manual search queries based on specific, clinical attributes that provides search results of similar populations of patients with matching clinical attributes (also interpreted by examiner as a plurality of adaptive clinical case parameters) to easily visualize previous treatments/outcomes for similar patients [0068] teaches an interface with filters to further update and refine query results. [0102] teaches medical personnel may launch the application, initiate the querying of clinical information from the informatics platform database and execute the application to perform the desired actions with the pre-specified clinical data (interpreted by examiner as template comprising a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values)); (ii) a software module for receiving user input pertaining to at least one template, parameter, and value to capture a clinical case of a patient ([0110] teaches an input interface (interpreted by examiner as software module for receiving user input pertaining to at least one template, parameter, and value to capture a clinical case of a patient as explained above)); and (iii) a software module for generating a summary of a captured clinical case, the summary comprising at least one treatment rationale for the patient ([0012] teaches tools of the informatics platform [0113] teaches a tool that comprises a summary section (interpreted by examiner as generating a summary of a captured clinical case) and [0114] teaches the summary section can also include information on biomarkers and treatment plans (interpreted by examiner as the summary comprising at least one treatment rationale for the patient)); (b) a clinician survey application comprising ([0081] teaches a virtual PinBoard (interpreted by examiner as the clinical survey application) that is saved and documented as supporting evidence for the treatment decision (interpreted by examiner as means to generate/review/validate treatment rationales (according to applicant specification [0044], the clinician survey application allows for clinicians to generate, review, and/or validate treatment rationales)) made by the board. [0187] teaches the virtual PinBoard can provide the user with the clinical information selected by the board members as the most relevant information in formulating a treatment plan for a patient (interpreted by examiner as means to generate treatment rationales): (i) a software module for publishing the summary of the captured clinical case to an expert clinician network ([0125] teaches the “pinning” of information for the virtual PinBoard can often be performed by medical personnel from the department corresponding to the information's category, where examples of medical categories can include treatments (interpreted as the treatment summary) [0121] teaches the use of a graphical user interface and displaying treatments (interpreted by examiner as publishing the summary of the captured clinical case to an expert clinician network). [0122] teaches plots of treatments and [0126] teaches a display section and [0077] teaches tool that enables the preparation, presentation and archiving of information associated with treatment plans); (ii) a software module for collecting peer review feedback pertaining to a treatment rationale of the summary ([0272] teaches at tool that allows clinicians to enter treatment response data and [0079] teaches recommendation forms that provides the medical personnel the ability to document patient contextual information, the relevant lab reports and clinical tests results that are presented along with structured board recommendations that can be mined for analyses and future disease patterns and [0086] teaches an interactive recommendation form that can provide the clinical context for the patient and an easy way to document, through structured reporting, the treatment plans for the patient (interpreted by examiner as collecting peer review feedback). [0131] teaches preparing the specific recommendation or treatment plan for the patient (interpreted by examiner as vetting feedback pertaining to a treatment rationale of the summary) and the recommendation form can be provided to each of the participating doctors to obtain their approval of the treatment plan in the recommendation form. [0172] teaches recommendation the form can be used by medical personnel during a board meeting to document the discussion and treatment decisions for each patient); and (iii) a software module for storing a plurality of peer reviewed treatment rationales to form a knowledge base ([0111] teaches an informatics platform can retrieve data from database and store data in database (interpreted by examiner as the knowledge base). [0123] teaches PinBoard stores relevant clinical information, by category for a patient. [0134] teaches the workflow tool uses relevant patient and clinical attributes as key words or parameters in formulating a search query to perform a search in one or more databases such as clinicaltrials.gov (interpreted by examiner as the knowledge base for storing a plurality of peer reviewed treatment rationales) for potential clinical trials for participation by the patient) and [0172] teaches the interactive recommendation form can receive information on the patient currently displayed in the workflow tool and then retrieve and aggregate the relevant patient information from the database); and (c) a clinical decision engine comprising ([0081] teaches the virtual PinBoard is saved and documented as supporting evidence for the treatment decision and [0087] teaches that the present application is the generation of a “hub” of structured, high-resolution, doctor curated, diagnostic and treatment decision data.): (i) a software module for receiving a user input to identify a cohort and a treatment hypothesis ([0095] teaches performing an automated similar patient search based on search query patterns of medical personnel for a specific diagnosis, e.g., cancer type. The search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable, clinical characteristics. The list of patients with similar clinical characteristics provides a resource for medical personnel to quickly review how other similar patients have responded to prescribed treatments to better understand how a specific patient, with similar clinical attributes, might possibly respond to a particular treatment plan (interpreted by examiner as identify cohort and treatment hypothesis) [0160] teaches that in another embodiment, the similar patient search can be a manual one where the user has to manually input specific clinical attributes of interest and initiate the query with the search engine ); and (iii) a software module for providing a registry for collecting outcome data of the captured clinical case to update the knowledge base ([0078] teaches display patient profiles of patients with similar clinical characteristics, treatments and outcomes. [0079] teaches providing medical personnel the ability to document patient contextual information, the relevant lab reports and clinical tests results that are presented along with structured tumor board recommendations. [0106] teaches the server of the system can obtain data and information that can be stored in the database of the server and can then index and store the retrieved information from the EMR system 20 and the information systems 22 in a database that can be accessed by the informatics platform. [0109] teaches the server can extract data from the EMR and the information systems and provide the data to database and an informatics platform to integrate the extracted data and information from the EMR system, the information systems, the third party applications and the third party data sources  stored in the database and provide the corresponding tools, interfaces and functionality to permit users of the client devices to retrieve and use the information in the database (interpreted by examiner as providing a registry for collecting outcome data of the captured clinical case to update the knowledge base)),

Barnes does not explicitly disclose, however Peták discloses:
(ii) a software module for applying a machine learning algorithm utilizing the knowledge base to provide one or more ranked treatment protocols based on predicted outcomes (Peták at [0007] teaches therapy ranking in a learning database [0008] teaches assigning ranks to treatment options (interpreted by examiner as treatment protocols) based on their expected efficacy and side effects and clinical experience (interpreted by examiner as based on predicted outcomes). [0012] teaches a medical experience register (interpreted by examiner as the knowledge base) storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes. [0159] teaches a therapy ranking algorithms (interpreted by examiner as the machine learning algorithm) to help in the selection of trials (also interpreted by examiner as treatment protocols) that test compounds that are most likely effective in the given patient.), wherein the machine learning algorithm is trained using the updated knowledge base comprising a training data set comprising a plurality of input features and the outcome data of the captured clinical case (Peták at [0041] teaches the database is adaptive, and can be populated with sufficient direct real-life experience (interpreted by examiner as the input features) with responses to treatments (interpreted by examiner as the outcome data of the captured clinical case), the adaptive database may rank the most likely effective therapy. [0183] teaches the present invention directly links databases of users and instantly update treatment ranking as data of a new patient is entered. In other words, the present system is an “automated self learning” system. This system can also combine evidence-based and experience-based decision support (interpreted by examiner as the machine learning algorithm is trained using the updated knowledge base))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate ranking treatment protocols as taught by Peták, with the motivation of avoiding the repetition of a non-effective treatment for the next patient with the same medical condition if the system is used to choose treatment, and helping to choose the effective treatment if such experience is already available (Peták at [0010]).

Barnes and Peták do not explicitly disclose, however Bennett discloses:
wherein the software module conducts a Bayesian decision process to prioritize the one or more ranked treatment protocols in order to coordinate decisions across a plurality of patients (Bennett at [0010] teaches decision support for assisting medical treatment decision-making. [0031] teaches a methods to perform efficient Bayesian inference and [0078] teaches using Bayes rule to derive relationship (interpreted by examiner as conducting a Bayesian decision process and utilizing the Bayesian decision process to coordinate decisions across a plurality of patients));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes and ranking treatment protocols of Peták to incorporate Bayesian decision process as taught by Bennett, with the motivation of  improving decision-making and the fundamental understanding of the healthcare system and clinical process--its elements, their interactions, and the end result--by playing out numerous potential scenarios in advance (Bennett at [0007]).

REGARDING CLAIM 2
Barnes, Peták and Bennett disclose the limitation of claim 1.
Barnes and Bennett do not explicitly disclose, however Peták further discloses:
The platform of claim 1, wherein the clinical case capture tool comprises a treatment explorer generating ranked treatment options based on clinical case information (Peták at [0008] teaches assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register (interpreted by examiner as the treatment explorer) storing diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes (interpreted by examiner as ranked treatment options based on clinical case information)).

REGARDING CLAIM 6
Barnes and Peták disclose the limitation of claim 1.
Barnes and Peták do not explicitly disclose, however Bennett further discloses:
The platform of claim 1, wherein the Bayesian decision process utilizes a Bayesian network or a hill climbing algorithm (Bennett at [0070] teaches decision is modeled as a dynamic decision network (DDN, a type of dynamic Bayesian network) (interpreted by examiner as utilizing a Bayesian network)).

REGARDING CLAIM 8
Barnes, Peták and Bennett disclose the limitation of claim 1.
Peták and Bennett do not explicitly disclose, however Barnes further discloses:
The platform of claim 1, wherein the clinical decision engine comprises a software module for allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, genetic variant, tumor type, cancer stage, tumor location, lymph node status, treatment, treatment order, desired evidence threshold, and survival (Barnes at [0095] teaches the search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable clinical characteristics that may include, but are not limited to, age, gender, biomarkers, staging information (interpreted by examiner as allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, cancer stage) From the automated query, the search engine displays patient profiles with similar clinical characteristics, treatments and outcomes).


REGARDING CLAIM 10
Barnes discloses a computing platform comprising one or more processors configured to provide: a knowledge database comprising a plurality of clinical cases and treatment options and treatment rationales associated with said plurality of clinical cases ([0078] teaches search tools that enable medical personnel to search the database (interpreted by examiner as the knowledge database) which contains information from information systems such as EMR, radiology RIS (radiology information system)/PACS, digital pathology, and LIS systems. The search tools include the following applications: an automated similar patient search to automate a search query for patients with a specific cancer type based on specific, but editable, clinical characteristics and display patient profiles of patients with similar clinical characteristics, treatments and outcomes (interpreted by examiner as a plurality of clinical cases and treatment options and treatment rationales associated with said plurality of clinical cases)). (b) a clinical case capture tool for capturing a clinical case ([0110] teaches an input interface (interpreted by examiner as clinical case capture tool) and [0160] teaches inputting specific clinical attributes of interest and initiate the query with the search engine (interpreted by examiner as capturing a clinical case)); (c) a clinician survey application configured for publishing the clinical case to an expert clinician network and collect feedback for one or more treatment options and associated treatment rationales for the clinical case ([0081] teaches a virtual PinBoard (interpreted by examiner as the clinical survey application) that is saved and documented as supporting evidence for the treatment decision made by the board. [0187] teaches the virtual PinBoard can provide the user with the clinical information selected by the board members as the most relevant information in formulating a treatment plan for a patient. [0125] teaches the “pinning” of information for the virtual PinBoard can often be performed by medical personnel from the department corresponding to the information's category, where examples of medical categories can include treatments [0121] teaches the use of a graphical user interface and displaying treatments (interpreted by examiner as publishing the captured clinical case to an expert clinician network). [0272] teaches at tool that allows clinicians to enter treatment response data. [0079] teaches recommendation forms that provides the medical personnel the ability to document patient contextual information, the relevant lab reports and clinical tests results that are presented along with structured board recommendations that can be mined for analyses and future disease patterns and [0086] teaches an interactive recommendation form that can provide the clinical context for the patient and an easy way to document, through structured reporting, the treatment plans for the patient (interpreted by examiner as collecting vetting feedback). [0131] teaches preparing the specific recommendation or treatment plan for the patient (interpreted by examiner as vetting feedback pertaining to a treatment rationale of the summary) and the recommendation form can be provided to each of the participating doctors to obtain their approval of the treatment plan in the recommendation form. [0172] teaches recommendation the form can be used by medical personnel during a board meeting to document the discussion and treatment decisions for each patient); and (d) a clinical decision engine to provide a user with at least one recommendation of the one or more treatment options based on said feedback ([0081] teaches the virtual PinBoard is saved and documented as supporting evidence for the treatment decision and [0087] teaches that the present application is the generation of a “hub” of structured, high-resolution, doctor curated, diagnostic and treatment decision data (interpreted by examiner as the clinical decision engine). [0095] teaches performing an automated similar patient search based on search query patterns of medical personnel for a specific diagnosis, e.g., cancer type. The search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable, clinical characteristics. The list of patients with similar clinical characteristics provides a resource for medical personnel to quickly review how other similar patients have responded to prescribed treatments to better understand how a specific patient, with similar clinical attributes, might possibly respond to a particular treatment plan (interpreted by examiner as providing a user with at least one recommendation of the one or more treatment options based on said feedback)),

Barnes does not explicitly disclose, however Peták discloses:
a clinical decision engine comprising a machine learning algorithm utilizing the knowledge database to provide a user with at least one recommendation (Peták at [0007] teaches therapy ranking in a learning database [0008] teaches assigning ranks to treatment options (interpreted by examiner as at least one recommendation) based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register (interpreted by examiner as the knowledge database) storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes. [0159] teaches a therapy ranking algorithms (interpreted by examiner as the machine learning algorithm) to help in the selection of trials that test compounds that are most likely effective in the given patient.) wherein the knowledge database is updated with outcome data for the captured clinical case and the machine learning algorithm is trained using the updated knowledge database comprising a training data set comprising a plurality of input features and the outcome data of the captured clinical case (Peták at [0041] teaches the database is adaptive (interpreted by examiner as the updated database), and can be populated with sufficient direct real-life experience (interpreted by examiner as the input features) with responses to treatments (interpreted by examiner as the outcome data of the captured clinical case). [0183] teaches the present invention directly links databases of users and instantly update treatment ranking as data of a new patient is entered. In other words, the present system is an “automated self learning” system. This system can also combine evidence-based and experience-based decision support (interpreted by examiner as the machine learning algorithm is trained using the updated knowledge base))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate ranking treatment protocols as taught by Peták, with the motivation of avoiding the repetition of a non-effective treatment for the next patient with the same medical condition if the system is used to choose treatment, and helping to choose the effective treatment if such experience is already available (Peták at [0010]).

Barnes and Peták do not explicitly disclose, however Bennett discloses:
wherein a Bayesian decision process is conducted to prioritize the one or more treatment options in order to coordinate decisions across a plurality of patients (Bennett at  [0010] teaches decision support for assisting medical treatment decision-making. [0031] teaches a methods to perform efficient Bayesian inference and [0078] teaches using Bayes rule to derive relationship (interpreted by examiner as a Bayesian decision process is conducted to prioritize the one or more treatment options in order to coordinate decisions across a plurality of patients));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes and ranking treatment protocols of Peták to incorporate Bayesian decision process as taught by Bennett, with the motivation of  improving decision-making and the fundamental understanding of the healthcare system and clinical process--its elements, their interactions, and the end result--by playing out numerous potential scenarios in advance (Bennett at [0007]).

REGARDING CLAIM 11
Barnes, Peták and Bennett discloses the limitation of claim 10.
Peták and Bennett do not explicitly disclose, however Barnes further discloses:
The platform of claim 10, wherein the one or more treatment options and associated treatment rationales are mined or crowd-sourced from peer reviewed literature, conferences, medical data, a physician for the clinical case, an expert in a disease profile of the clinical case, or any combination thereof (Barnes at [0235] teaches that many hospitals and healthcare professionals have focused on increasing multi-disciplinary collaboration in treatment of cancer by convening Multidisciplinary Cancer Conferences (MCCs) also known as Tumor Boards (interpreted by examiner as crowd-sourced from conferences). These conferences are regularly scheduled meetings where each individual patient case is reviewed by a team comprised of medical oncologists, radiation oncologist, surgeons/surgical oncologist, pathologist, radiologists, nurses, and social workers. The primary goal is to ensure that all appropriate tests, treatment options, and recommendations are considered for each patient).

REGARDING CLAIM 12
Barnes, Peták and Bennett discloses the limitation of claim 10.
Barnes and Bennett do not explicitly disclose, however Peták further discloses:
The platform of claim 10, wherein the recommendation comprises a ranking of the one or more treatment options (Peták at [0008] teaches assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes (interpreted by examiner as recommendation comprises a ranking of the one or more treatment options)).
REGARDING CLAIM 13
Barnes, Peták and Bennett discloses the limitation of claim 10.
Peták and Bennett do not explicitly disclose, however Barnes further discloses:
The platform of claim 10, wherein the clinical case capture tool comprises a software module for converting user input from a Controlled Natural Language (CNL) into a formal logic (Barnes at [0193] teaches the informatics platform can use natural language processing (NLP) (interpreted by examiner as controlled natural language) to extract patient related information and store the information in the corresponding patient health domain in the database and map the extracted information to specific data fields in the database and display information. [0109] teaches server logic controlling operation of the server and [0258] teaches that the method may be stored on a computer-readable medium and may comprise logical instructions that are executed by a processor to perform operations comprising retrieving aggregated and comprehensive electronic clinical data of a patient and displaying an interactive workspace on a display interface that provides patient specific information (interpreted by examiner as converting user input into a formal logic)).

REGARDING CLAIM 17
Barnes, Peták and Bennett discloses the limitation of claim 10.
Peták and Bennett do not explicitly disclose, however Barnes further discloses:
The platform of claim 10, wherein the clinician survey application comprises a software module for converting the plurality of vetted treatment rationales from a Controlled Natural Language (CNL) into a formal logic (Barnes at [0109] teaches that the server also includes a natural language processing (NLP) engine to extract data from the EMR and the information systems and provide the data (interpreted by examiner as to contain the plurality of vetted treatment rationales) to database and an informatics platform to integrate the extracted data and information stored in the database and provide the corresponding tools, interfaces and functionality to permit users of the client devices to retrieve and use the information in the database. And teaches server logic controlling operation of the server and [0258] teaches that the method may be stored on a computer-readable medium and may comprise logical instructions that are executed by a processor to perform operations comprising retrieving aggregated and comprehensive electronic clinical data of a patient and displaying an interactive workspace on a display interface that provides patient specific information (interpreted by examiner as converting user input into a formal logic)).

REGARDING CLAIM 20
Barnes, Peták and Bennett discloses the limitation of claims 10 and 18.
Barnes and Peták do not explicitly disclose, however Bennett further discloses:
Barnes does not explicitly disclose, however Bennett further discloses:
The platform of claim 18, wherein the Bayesian decision process utilizes a Bayesian network or a hill climbing algorithm (Bennett at [0070] teaches decision is modeled as a dynamic decision network (DDN, a type of dynamic Bayesian network) (interpreted by examiner as utilizing a Bayesian network)).

REGARDING CLAIM 22
Barnes, Peták and Bennett discloses the limitation of claim 10.
Peták and Bennett do not explicitly disclose, however Barnes further discloses:
The platform of claim 10, wherein the clinical decision engine allows comprises a software module allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, genetic variant, tumor type, cancer stage, tumor location, lymph node status, treatment, treatment order, desired evidence threshold, and survival (Barnes at [0095] teaches the search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable clinical characteristics that may include, but are not limited to, age, gender, biomarkers, staging information (interpreted by examiner as allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, cancer stage) From the automated query, the search engine displays patient profiles with similar clinical characteristics, treatments and outcomes).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760), in view of Bennett (US 2015/0019241) and in further view of Tan (US 2018/0206778).

REGARDING CLAIM 3
Barnes, Peták and Bennett disclose the limitation of claim 1.
Barnes, Peták and Bennett do not explicitly disclose, however Tan further discloses:
The platform of claim 1, wherein the clinician survey application comprises a software module for conducting an adaptive Delphi survey process (Tan at [0027] teaches survey based on Delphi method using a database of subjects (interpreted by examiner as conducting an adaptive Delphi survey process)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes, ranking treatment protocols of Peták and Bayesian decision process of Bennett to incorporate Delphi process as taught by Tan, with the motivation of assessing the risk of a condition in patients in need thereof and initiating early treatment to prevent or minimize the condition (Tan at [0007]).

REGARDING CLAIM 16
Claim 16 is analogous to Claim 3 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

Claims 9, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760), in view of Bennett (US 2015/0019241)  and in further view of Maitra (US 2016/0048655).

REGARDING CLAIM 9
Barnes, Peták and Bennett disclose the limitation of claim 1.
Barnes, Peták and Bennett do not explicitly disclose, however Maitra further discloses:
The platform of claim 1, wherein the clinical decision engine further comprises a software module utilizing peer reviewed treatment rationales to generate one or more inferential chains that comprise at least one treatment hypothesis (Maitra at [0033] teaches process documents to extract information and further analyze the extracted information to make medical determinations (interpreted by examiner as the treatment hypothesis of Barnes) and using the extracted information and the inferential determinations that are made to automatically generate reports (interpreted by examiner as the summaries of Barnes). [0112] teaches different rule chains that the rules engine may employ in performing various inferential tasks (interpreted by examiner as model to generate one or more inferential chain)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes, ranking treatment protocols of Peták and Bayesian decision process of Bennett to incorporate the method of using inferential chain as taught by Maitra, with the motivation of processing large amounts of medical data quickly and efficiently to identify complex relationships between a particular drug or treatment regimen and the effects experienced by the user (Maitra at [0011]).

REGARDING CLAIM 14
Barnes, Peták and Bennett disclose the limitation of claim 10.
Barnes, Peták and Bennett do not explicitly disclose, however Maitra further discloses:
The platform of claim 10, wherein the clinical case capture tool comprises parameters and values selected from Controlled Natural Language (CNL), Biomedical Controlled English (BCE), or a combination thereof (Maitra at [0058] teaches integrating a Unified Medical Language System (UMLS) semantic network which provides a concise compilation of controlled vocabularies for use in the biomedical sciences (interpreted by examiner as parameters and values selected from Biomedical Controlled English (BCE))).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate the method of using Biomedical Controlled English (BCE) as taught by Maitra, with the motivation of processing large amounts of medical data quickly and efficiently to identify complex relationships between a particular drug or treatment regimen and the effects experienced by the user (Maitra at [0011]).

REGARDING CLAIM 23
Claim 23 is analogous to Claim 9 thus Claim 23 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 24
Barnes, Peták and Bennett disclose the limitation of claims 10 and 23.
Barnes, Peták and Bennett do not explicitly disclose, however Maitra further discloses:
Barnes does not explicitly disclose, however Maitra further discloses:
The platform of claim 23, wherein the one or more inferential chains are generated using a machine learning algorithm (Maitra at [0097] teaches the use of machine learning code (interpreted by examiner as one or more inferential chains are generated using a machine learning algorithm)).

Response to Arguments
Drawings
Regarding the Drawing objections, the Applicant has submitted preplacement drawings; however, these drawing contain objectionable issues as well. The Examiner suggests hiring a draftsperson to fix the noted issues. 

Rejection under 35 U.S.C. § 112f
Regarding the indefinite rejection of claims 1-3, 6, 8-14, 16-17, 20 and 22-24, the Applicant has amended the claims to provide structure. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 1-3, 6, 8-14, 16-17, 20 and 22-24, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the indefinite rejection of claims 1-3, 6, 8-14, 16-17, 20 and 22-24, the Applicant has amended the claims to incorporate training machine learning, thus providing a practical application. 

Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 10, 11, 13, 17 and 22, the Examiner has considered the Applicant’s arguments. Applicant argues:  
Barnes fails to teach or suggest each and every element of amended claim 10, for example, the recited machine learning algorithm or the Bayesian decision process. Therefore, claim 10 is novel in view of Barnes.
Regarding 1, the Examiner has eliminated the 35 U.S.C. § 102 rejection and combines Barnes, Peták and Bennett to teach the limitation of claim 10. Please refer to the new rejection of claim 10 under 35 U.S.C. § 103.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-3, 6, 8-14, 16-17, 20 and 22-24, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The cited references fail to teach each and every element of amended claim 1. In particular, none teach or suggest the application of "a machine learning algorithm utilizing the knowledge base to provide one or more ranked treatment protocols based on predicted outcomes".
Regarding 2, the Examiner respectfully disagrees. The rejection of claim 1 has been updated to incorporate the teaching of Bennett. Moreover, Petak teaches a machine learning algorithm utilizing the knowledge base to provide one or more ranked treatment protocols based on predicted outcomes. 
Peták at [0007] teaches therapy ranking in a learning database and [0008] teaches assigning ranks to treatment options (interpreted by examiner as treatment protocols) based on their expected efficacy and side effects and clinical experience (interpreted by examiner as based on predicted outcomes). [0012] teaches a medical experience register (interpreted by examiner as the knowledge base) storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes. [0159] teaches a therapy ranking algorithms (interpreted by examiner as the machine learning algorithm) to help in the selection of trials (also interpreted by examiner as treatment protocols) that test compounds that are most likely effective in the given patient.) 

The Office cites Bennett as allegedly disclosing a Bayesian decision process. However, Bennett is directed to single patient decision making and does not teach coordinating decisions across a plurality  of patients using a Bayesian decision process.
Regarding 3, the Examiner respectfully disagrees. Bennett at [0013] teaches that in one embodiment, such software systems may be centered around a particular patient and in another embodiment such software systems may be centered around a particular type or class of health conditions and/or treatments so that a population of patients may be monitored and general treatment options for the target population may be discerned.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626